USCA11 Case: 20-10075      Date Filed: 11/03/2020    Page: 1 of 32



                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 20-10075
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 4:15-cv-00218-MHH



YVONNE B. PHILLIPS,

                                                                Plaintiff-Appellant,

                                      versus

SOCIAL SECURITY ADMINISTRATION, COMMISSIONER,

                                                               Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________

                               (November 3, 2020)

Before JORDAN, NEWSOM, and LAGOA, Circuit Judges.

PER CURIAM:

      Yvonne Phillips appeals the district court’s order affirming the administrative

law judge’s (“ALJ”) denial of her application for Disability Insurance Benefits
          USCA11 Case: 20-10075        Date Filed: 11/03/2020    Page: 2 of 32



(“DIB”), pursuant to 42 U.S.C. § 405(g), and the order denying her motion to alter

or amend that judgment filed pursuant to Federal Rule of Civil Procedure 59(e)

motion. For the reasons stated below, we affirm.

I.    FACTUAL AND PROCEDURAL BACKGROUND

      In January 2013, Phillips applied for DIB, alleging that she was unable to

work due to a disabling condition beginning on December 20, 2012. In her disability

report, Phillips, who was fifty-three years old on her alleged onset date, claimed that

the following conditions caused her pain and prevented her from working: (1)

chronic bronchitis; (2) degenerative disk disease; (3) screws in her neck; (4)

fibromyalgia; (5) diverticulosis; (6) depression; (7) arthritis in her knees; (8) asthma;

(9) reflux; and (10) diabetes. She stated that she took several different medications

to manage those conditions. Phillips submitted two function reports from herself

and her husband, Ray Phillips (“Ray”), explaining that Phillips’s conditions limited

her ability to lift more than five to ten pounds, squat, bend, stand, reach, sit, kneel,

climb stairs, walk, complete tasks without getting tired, and pay attention. Phillips

further claimed that she had trouble seeing, remembering things, and using her

hands. Phillips also completed a work history report, stating that she most recently

worked as a “911 Operator/Dispatcher” and listing her other previous jobs. Phillips

also completed a pain questionnaire, stating that: (1) she had back pain beginning in

the mid-1990s and fibromyalgia pain for most of her adult life; (2) the pain was


                                           2
         USCA11 Case: 20-10075       Date Filed: 11/03/2020    Page: 3 of 32



located in her back, muscles, and right knee; (3) the pain had become “more intense

and more often,” with the muscle pain being “almost constant” and the back pain

being “daily”; (4) standing or sitting too long, strenuous activity, housework, and

driving all brought upon the pain, which would last for hours; (5) she took several

kinds of medicine to manage the pain, which caused drowsiness; (6) she used a back

brace to help alleviate the pain; and (7) her daily activities were limited to walking

mostly inside, some household chores, “not much driving,” and socializing only

when she was able to go to church.

      On March 22, 2013, the Commissioner of the Social Security Administration

(the “Commissioner”) denied Phillips’s application for DIB. Phillips subsequently

requested a hearing before an ALJ. Prior to the ALJ hearing, Phillips submitted

numerous medical reports—predating the alleged disability onset date of December

20, 2012—as evidence of the conditions she suffered and the examinations and

procedures she underwent to treat those conditions. In April 2008, Phillips visited

Dr. Cornelis B. Thomas complaining of “[p]ain all over” that had worsened over the

last year. Dr. Thomas assessed that Phillips suffered from fibromyalgia, diabetes,

hypothyroidism, hypertension, asthma, and reflux disease. Phillips also received a

cervical interlaminar epidural for neck pain and degenerative disk disease in April

2008. In June 2009, Phillips visited Dr. Dallas Russell, who diagnosed Phillips with




                                          3
          USCA11 Case: 20-10075       Date Filed: 11/03/2020   Page: 4 of 32



fibromyalgia and prescribed her medication, which he changed twice after she

reported side effects at follow-up visits.

      In November 2009, Phillips visited Dr. Perry Savage for neck pain. Following

an examination and an MRI, Dr. Savage concluded that Phillips had cervical disc

degeneration, a herniated disk at C5-C6, cervicalgia, and cervical radiculopathy and

recommended surgery to Phillips. That same month, Phillips underwent an anterior

cervical discectomy, anterior cervical decompression at C5-C6, with anterior

cervical fusion at C5-C6 using segmental fixation with a plate, four screws, and

autogenous bone from the right iliac crest. In December 2009, Phillips followed up

with Dr. Savage, reporting that her neck had improved but that she still felt lower

back and leg pain. After conducting an examination and reviewing x-rays of

Phillips’s lower back, Dr. Savage diagnosed her with lumbago and lumbar disc

degeneration and recommended a low back epidural and exercises.                Phillips

subsequently received an epidural and “facet block translaminar block at L4-5 and a

facet block at 5-1 bilaterally.”

      In January 2010, Phillips saw Dr. C. Douglas Bell to whom Phillips

complained of being “sore all over, hurting with light touch, flu-like symptoms,

febrile sensation, and fatigue.” Dr. Bell assessed that Phillips was overweight and

suffered from diabetes, hypothyroidism, and fibromyalgia. Dr. Bell discussed with

Phillips an exercise program, the importance of proper sleep, and ways to manage


                                             4
         USCA11 Case: 20-10075       Date Filed: 11/03/2020    Page: 5 of 32



stress. In October 2010, Phillips revisited Dr. Savage complaining of neck and lower

back pain. Dr. Savage assessed Phillips as suffering from lumbago, cervical disc

degeneration, lumbar disc degeneration, and cervicalgia. He did not recommend

surgery but prescribed Phillips pain medication and recommended that she avoid

prolonged overhead arm position and reduce her weight. In November 2010,

Phillips received a lumbar epidural block with fluoroscopy. In February 2011,

Phillips had a follow-up visit with Dr. Savage for her lower back and neck pain. Dr.

Savage noted that Phillips’s condition had improved but she complained of new pain

in her right knee that had gradually onset for several months and increased while

walking, standing in a certain way, and climbing stairs. Dr. Savage assessed Phillips

as suffering from knee joint pain and localized primary osteoarthritis of the knee and

recommended strengthening exercises as well as cortisone injections if the pain

persisted, but not surgery.

      In March 2011, Phillips received a lumbar epidural block with fluoroscopy

from Dr. Savage, and in June 2011, she visited Dr. Savage complaining of knee pain.

Dr. Savage assessed that Phillips had a torn meniscus and recommended surgery.

Dr. Savage performed arthroscopic surgery on Phillips’s right knee, during which

he discovered that there were no torn menisci but, rather, severe chondromalacia in

“all three compartments.” Then, in January 2012, Phillips visited Dr. Savage with

complaints of left-hand pain and right-knee pain. Dr. Savage ordered x-rays and,


                                          5
         USCA11 Case: 20-10075       Date Filed: 11/03/2020    Page: 6 of 32



following review of those x-rays, diagnosed osteoarthritis on the medial side of

Phillips’s right knee and a “trigger finger” on her left hand. Dr. Savage injected her

right knee with 2 ccs of Betamethasone and recommended her treatment remain

conservative. In February 2012, Phillips visited Dr. Gene Watterson, who assessed

Phillips as having “diffuse musculoskeletal pain, polyarthralgia/polyarthritis” and

recommended further tests and psychiatry for clinical depression to improve her

restorative sleep. In April 2012, Phillips returned to Dr. Savage with complaints of

left foot pain and pain on her right side. Dr. Savage diagnosed plantar fasciitis and

provided Phillips with a pain injection.

      Then, in July 2012, Phillips visited Dr. James White III for a second opinion

regarding her back pain. After Phillips informed Dr. White of her symptoms and the

fact that the injections for her pain were no longer working, Dr. White ordered x-

rays and an MRI of her lower back. The same month, Phillips visited Dr. Monica

Cardenas, who assessed her with uncontrolled Type II diabetes and increased her

insulin medication. In August 2012, Phillips returned to Dr. White, who diagnosed

Phillips with a severely degenerative L5 disc with discal herniation and

recommended that she undergo a “one level interbody infusion” and wear a brace.

Phillips underwent a “[t]otal laminectomy and bilateral facetectomy, lumbar 5, with

bilateral lateral mass fusion at lumbar 5-S1[,] transforaminal lumbar interbody

fusion at lumbar 5 from the left with bilateral flare screw[,] and pedicle screw


                                           6
         USCA11 Case: 20-10075        Date Filed: 11/03/2020    Page: 7 of 32



instrumentation at lumbar 5 S1 with NIMS neuromuscular monitoring.” Following

surgery, Phillips returned to Dr. White and informed him that she was doing well

but had some drainage in her back, for which he ordered a culture of the drainage

and prescribed an antibiotic. Phillips visited Dr. White twice in September 2012 and

reported no changes. In October 2012, Phillips again returned to Dr. White,

informing him she had returned to work and was unable to do physical therapy. At

this visit, Dr. White noted that x-rays taken of Phillips’s back “look[ed] good” and

that Phillips was stable following the lumbar fusion. In December 2012, Phillips

went to the emergency room at Gadsden Regional Medical Center with complaints

of upper back pain, shortness of breath, a fever, and chills.

      For medical evidence detailing her conditions after the alleged onset date of

December 20, 2012, Phillips submitted records which showed the following. On

January 30, 2013, Phillips visited Dr. Brooke Gorham for an annual diabetic foot

evaluation. Phillips complained of left heel pain, which Dr. Gorham diagnosed as

plantar fasciitis. In February 2013, Phillips returned to Dr. White, who reported that

Phillips was hospitalized several times with asthmatic bronchitis and had quit her

job since her last visit. Dr. White explained that Phillips complained of “occasional

back pain and muscle spasms” but that the pain was “not nearly as bad as it was

preoperatively and . . . not constant.” Phillips declined an MRI, and Dr. White




                                           7
          USCA11 Case: 20-10075       Date Filed: 11/03/2020    Page: 8 of 32



prescribed her pain medication and muscle relaxers and instructed her to follow up

with him in a couple weeks.

      On March 15, 2013, Dr. Sathyan Iyer (“Dr. Iyer”) examined Phillips at the

request of the Disability Determination Service. Dr. Iyer stated that Phillips reported

having lower back pain for many years, which did not result from a specific injury

and had worsened over the previous two years. Phillips also reported that “[s]itting,

standing, bending, lifting, climbing, and squatting ma[de] the pain worse with

radiation to the right leg.” She further reported: (1) right knee pain for the previous

five to six years, for which she had surgery in 2011 and currently received cortisone

shots; (2) occasional neck pain, for which she had surgery in October 2010; (3)

numbness of her fingers and prior carpal tunnel release surgery on her right side; and

(4) plantar fasciitis affecting her left foot.     Dr. Iyer noted that Phillips was

“somewhat obese and in no acute distress,” that she could stand up without

assistance, that her gait was normal, that she could walk on her heels and tiptoes and

squat partially, that she could get off and on the examination table without difficulty,

and that she used no assistive device.            Turning to Phillips’s joints and

musculoskeletal system, Dr. Iyer noted that: Phillips’s neck had full anterior flexion,

lateral flexion, and rotation motion; Phillips had full range of motion her shoulders,

elbows, and wrists; her left hand had decreased touch sensation over the index finger

compared to her little finger; her grip strength and opposition functions were normal;


                                           8
         USCA11 Case: 20-10075       Date Filed: 11/03/2020   Page: 9 of 32



her lumbar spine was tender over her suprascapular and interscapular muscles; and

she had full range of motion in her hips, knees, and ankles. Dr. Iyer’s impressions

were that Phillips had lower back pain with restricted range of motion secondary to

underlying degenerative joint and disc disease of the lumbar spine, history of

bilateral carpal tunnel syndrome with carpal tunnel release on the right, history of

degenerative disc disease of the cervical spine, and was obese. He explained that in

Phillips’s current condition, “she could have impairment of functions involving

bending, lifting, squatting, climbing, pushing, pulling, handling and overhead

activities” but had no “limitation of functions involving sitting, standing, walking,

hearing, or speaking.”

      On March 22, 2013, Dr. Robert Estock reviewed Phillips’s application and

determined that she was not disabled. Reviewing the submitted medical evidence,

Dr. Estock concluded that Phillips suffered from “Disorders of Back-Discogenic and

Degenerative,” which he rated as severe, and “Affective Disorders,” which he rated

as non-severe. Dr. Estock gave Dr. Iyer’s medical opinion “significant weight as it

[was] mostly consistent with the rest of the objective medical evidence in the file.”

      In April 2013, Phillips returned to Dr. White after having an MRI and x-rays

of her lumbar back. While the x-rays showed a normal postoperative lumbar spine,

Dr. White reported that the MRI showed Phillips had posterior bulging of her L4

disc and of her previous L5 fusion.        Phillips elected to try an epidural for


                                         9
         USCA11 Case: 20-10075        Date Filed: 11/03/2020     Page: 10 of 32



symptomatic relief. Phillips also visited Dr. Cherie Miner in April 2013, reporting

that she had pain on the anterior and lateral aspects of her right knee and had noticed

popping under her kneecap. Dr. Miner noted that Phillips exhibited decreased

patella mobility and that an x-ray of Phillips’s right knee revealed lateral patellar tilt

with mild to moderate patellofemoral degenerative changes. Dr. Miner assessed that

Phillips suffered from right knee osteoarthritis and recommended that Phillips avoid

aggravating activities, ice her knee, and receive Synvisc-One injections.

      In May 2013, Phillips returned to Dr. White and requested a refill of her pain

medication. In September 2013, Phillips visited Dr. Vishala Chindalore and

reported back pain that “[did] not limit activities.” A physical examination showed

that Phillips had swollen hands and a normal gait. Dr. Chindalore ordered several

tests and x-rays of Phillips’s hands, knees, and pelvis. The x-rays of Phillips’s hands

revealed mild carpometacarpal joint narrowing and arthritis bilaterally as well as

“PIP and DIP narrowing to some extent but no significant erosions, cystic changes

or chondrocalcinosis,” and the x-rays of her knees showed “mild medical joint space

narrowing but no other significant abnormalities, except lateral views had some

small osteochondromas.”

      On April 7, 2014, the ALJ hearing occurred. At the hearing, Phillips testified

that she drove “very little” due to the constant pain in her back and that she had

stopped working because she “couldn’t stand the pain in [her] back and in [her]


                                           10
         USCA11 Case: 20-10075       Date Filed: 11/03/2020    Page: 11 of 32



neck.” After discussing her work history, Phillips explained that the “constant pain”

in her neck and back and from her fibromyalgia prevented her from working. She

reported that she took pain medications, which did not cause her any side effects,

and that she had recently received a cortisone shot in her left knee because she could

barely walk. Phillips also testified that her daily activities depended on the intensity

of her pain from fibromyalgia, which was often “excruciating,” and that she did not

“do a lot in the house” other than some household chores with her husband’s aid.

She also testified she avoided using the computer frequently because of her carpal

tunnel and arthritis in her hands.

      Additionally, Phillips explained that she returned to work after back surgery

and that, while she wore a back brace, the constant sitting during the twelve-hour

shifts was “just too much.” Phillips missed “a lot of days” of work due to the pain

from her neck, back, and fibromyalgia. She testified that she believed her back pain

had worsened since having surgeries on her neck and back. She explained that sitting

for more than thirty to forty minutes and standing for more than ten minutes hurt her

back, that she constantly felt fatigued, and that she could not walk for long periods.

She also testified that she suffered from diabetes, hypertension, and diverticulitis and

that she recently developed irritable bowel syndrome and constipation. She rated

her pain as either a “6” or “7” on an average day and an “8.5” on bad days. Finally,




                                          11
         USCA11 Case: 20-10075        Date Filed: 11/03/2020     Page: 12 of 32



Phillips stated that she tried to return to her job as a 911 dispatcher but that she “just

couldn’t do it.”

      The ALJ also heard from a vocational expert who listened to Phillips’s

testimony and examined her work history. The ALJ asked the expert whether a

hypothetical individual with Phillips’s age and education who was “limited to a light

exertional level,” who could frequently use and handle hand controls, and who was

unable to work at unprotected heights, in extreme temperatures, or around

respiratory irritants, could perform any of Phillips’s past jobs. The expert responded

that the hypothetical person could do so. In response to questioning from Phillips’s

attorney, the expert explained that a hypothetical person experiencing pain as

described by Phillips “would render the person unable to maintain full-time

competitive employment.”

      On May 30, 2014, the ALJ denied Phillips’s claim for DIB, finding that she

was not disabled within the meaning of the Social Security Act from December 20,

2012, through the date of the decision. The ALJ determined that Phillips met the

insured status requirements of the Social Security Act and had not engaged in

substantial gainful activity since the alleged onset date. The ALJ found that Phillips

had “the following severe impairments: degenerative disc disease of the cervical

spine and lumbar spine, degenerative joint disease of the right knee, bilateral carpal

tunnel syndrome, status post right release, and asthma.” The ALJ noted that the


                                           12
         USCA11 Case: 20-10075       Date Filed: 11/03/2020   Page: 13 of 32



evidence indicated “complaints of and/or treatment for obesity, fibromyalgia, plantar

fasciitis and metatarsalgia, diabetes mellitus, controlled, hypertension, controlled,

hyperlipidemia, seborrheic keratosis with inflammation of the forehead, and

depression,” but that those impairments did not “more than minimally affect

[Phillips’s] ability to perform work related activities” and were thus “non-severe.”

Additionally, the ALJ determined that Phillips’s “severe” impairments did not meet

the severity of the listed impairments in 20 C.F.R. pt. 404, subpt. P, app. 1. The ALJ

found that the evidence did not support a finding that Phillips was “unable to

ambulate effectively” under “Listing 1.02 Major Dysfunction of a Joint” and that

Phillips’s back pain did not meet “Listing 1.04,” as her MRI examinations failed to

reveal any significant herniations, stenosis, or nerve root impairment. The ALJ also

found that Phillips had “the residual capacity to perform light work as defined in 20

CFR [§] 401.1567(h),” except that she was precluded “from overhead work activity

and from climbing ramps, stairs, ladders, and scaffolds, . . . working at unprotected

heights or around hazardous moving mechanical parts[,] . . . [and] working in

exposure to extreme temperatures, respiratory irritants, fumes, and gases.”

      Then, the ALJ summarized the medical evidence and determined that while

Phillips had “some limitations resulting from her impairments, it [did] not support a

finding of disability.”   Specifically, the ALJ noted Phillips reported that, in

December 2012, she was able to perform daily living activities without assistance


                                         13
         USCA11 Case: 20-10075       Date Filed: 11/03/2020    Page: 14 of 32



and that, in September 2013, her back pain did not limit her activities. The ALJ

stated that there was no evidence of recent ongoing treatment for fibromyalgia or of

her allegation of debilitating fatigue. The ALJ also stated that there was no opinion

evidence indicating Phillips was disabled or unable to work and gave “great weight”

to Dr. Iyer’s opinion that Phillips “does not have limitations of functions involving

sitting, standing, walking, hearing, or speaking,” noting his opinion was consistent

with the medical evidence of record. The ALJ gave some weight to statements made

by Phillips’s husband that demonstrated Phillips had “a relatively full range of

activities of daily living. The ALJ noted that while Phillips’s attorney provided a

summary of her work absences, a majority of the payroll timesheets were not

certified to be correct because they were not signed by Phillips or her supervisor and

did not indicate Phillips’s absences were because of her impairments. And the ALJ

noted that no treating physician had opined Phillips would be absent more than

several days per month due to her impairments. Finally, the ALJ concluded that

Phillips was “capable of performing past relevant work as a dispatcher, real estate

agent, receptionist, cashier, and general office clerk,” finding the vocational expert’s

testimony that Phillips had the residual functional capacity (“RFC”) to perform those

jobs to be credible and consistent with the evidence.

      On June 26, 2014, Phillips requested review of the ALJ’s decision by the

Appeals Council, contending that the decision to deny benefits was not supported by


                                          14
         USCA11 Case: 20-10075       Date Filed: 11/03/2020    Page: 15 of 32



substantial evidence and that the ALJ failed to apply the appropriate legal standards.

Phillips also submitted additional medical evidence consisting of the following. In

July 2003, Phillips visited Dr. William Haller with complaints of back pain that ran

down her leg to her knee, and Dr. Haller diagnosed Phillips with degenerative disc

and prescribed her an epidural steroid injection. In August 2007, Phillips visited Dr.

Carter E. Slappey with complaints of right knee pain. Dr. Slappey conducted a

physical examination and an x-ray, determined that Phillips had “some

patellofemoral crepiture and tenderness” and “some mild to moderate patellofemoral

joint change with some lateral patellar subluxation,” and recommended a knee brace,

physical therapy, an exercise program, and medication. In November 2013, Phillips

visited Dr. White to request a lumbar epidural, who agreed to give her an epidural

injection the following week. In January 2014, Phillips visited Northeast Orthopedic

Clinic with complaints of left knee pain, and the doctor’s impression was that

Phillips had osteoarthritis in her left knee, particularly in the lateral component, and

possible degenerative meniscal tear. This doctor prescribed her medication, injected

her knee with Marcaine and Aristopan, and instructed her to return in three weeks.

In February 2014, Phillips again returned to Dr. White, informing him she was

“much improved with the lumbar epidural steroid injection.” Phillips also returned

to Dr. Chindalore that month with complaints of back pain and osteoarthritis, and

Dr. Chindalore prescribed Phillips medication.


                                          15
         USCA11 Case: 20-10075      Date Filed: 11/03/2020   Page: 16 of 32



      Then, in June 2014, Phillips again visited Dr. White, complaining of “more

pain in her back and not her legs” and “some neck pain.” Dr. White recommended

cervical and lumbar MRIs and x-rays and prescribed Phillips pain medication. Dr.

White examined the cervical and lumbar x-rays and the cervical MRI and found that

they were “essentially normal postoperative.” As to the lumbar MRI, Dr. White’s

impression was that there was a “posterior bulge at L4,” which he believed was not

“surgical,” and an otherwise normal postoperative lumbar spine. On June 30, 2014,

Phillips visited Dr. Daniel Ryan with complaints of sharp and aching pain, swelling,

and instability in her left knee, all of which were exacerbated by weight bearing and

relieved with rest. Dr. Ryan reviewed new x-rays, which showed “mild arthritic

changes, becking of the intracondylar eminences, [and] some narrowing of the

lateral joint space” that was minimal. Dr. Ryan observed that Phillips had “some

osteophyte formation in all three compartments” that was “minor” and that her

symptoms had “worsened dramatically,” suggesting a lateral meniscal tear, and

ordered an MRI to evaluate a lateral meniscal tear to see if she would be a candidate

for arthroscopy. On July 10, 2014, Dr. Ryan reviewed the MRI and assessed that

Phillips had: (1) a small radial tear in the body of the lateral meniscus; (2)

“[p]eripheral tear of the junctional zone of the medical meniscus”; (3) moderate

effusion; (4) “[g]rade 3 chondromalacia of the patellar facet cartilage on the medial

eminence and lateral patellar facet”; and (5) “[f]ocal chondromalacia, degeneration


                                         16
         USCA11 Case: 20-10075       Date Filed: 11/03/2020   Page: 17 of 32



of the medial and lateral femoral condylar cartilages best demonstrated on the

coronal fast spin echo sequences.” At a follow-up July 15, 2014, visit, Dr. Ryan

noted that Phillips’s “knee pain if anything is worsening” and recommended

arthroscopic surgery, to which Phillips agreed. Phillips also submitted progress

notes from Dr. Huma Khusro dated August 12, 2014, in which Phillips reported

experiencing depression and anxiety, being unable to perform her work physically

or emotionally, and detailing childhood trauma and other traumatic life experiences.

      On January 9, 2015, the Appeals Council denied Phillips’s request for review.

Reviewing the entire record and the ALJ’s decision, the Appeals Council found that

the ALJ did not abuse his discretion in denying Phillips’s claim. The Appeals

Council noted that the submitted evidence dated after the ALJ’s May 30, 2014,

decision was “new information . . . about a later time” and, therefore, did not affect

the decision of whether Phillips was disabled beginning on or before May 30, 2014.

      On February 5, 2015, Phillips sought judicial review of the denial of her

application for DIB. Phillips argued that the Appeals Council failed to determine

whether her new submissions were chronologically relevant and that, because the

Appeals Council did not do so, remand was required. Additionally, Phillips argued

that the ALJ’s finding that she could perform past work was not supported by

substantial evidence and that the ALJ did not apply the proper legal standards in

making his finding. Phillips further argued that the ALJ’s finding that Phillips


                                         17
         USCA11 Case: 20-10075      Date Filed: 11/03/2020   Page: 18 of 32



retained RFC to perform light work was not supported by substantial evidence and

that the ALJ failed to state adequate reasons finding Phillips not credible. Finally,

Phillips asserted that the ALJ’s decision was not based on substantial evidence when

considering the newly submitted evidence to the Appeals Council.

      Phillips then filed a “Motion to Remand Pursuant to Sentence 4,” arguing that,

based on this Court’s decision in Washington v. Social Security Administration,

Commissioner, 806 F.3d 1317 (11th Cir. 2015), the Appeals Council was required

to consider her submitted evidence dated after the ALJ’s decision because it was

chronologically relevant. Phillips additionally filed two motions to remand, one

pursuant to Social Security Ruling 16-3P and the other pursuant to “sentence six” of

42 U.S.C. § 405(g) for the Appeals Council to consider new evidence dated August

15, 2016, through September 13, 2016, which she claimed was “material.” Phillips

argued that the evidence was chronologically relevant because it supported the

submissions from Dr. White between November 2013 and July 2014 showing she

had chronic lower back pain. Specifically, this new evidence consisted of records

from Gadsden Regional Medical Center showing that: (1) she had undergone an MRI

that had revealed fusion at L5-S1 with pedicle screws and rod fixation; (2) she had

developed persistent foraminal stenosis to the S1 nerve roots along with adjacent

segment degeneration at L4 with a grade I spondylolisthesis and impingement of L5

nerve roots; (3) she had undergone surgery to remove the L5-S1 rods with


                                         18
         USCA11 Case: 20-10075       Date Filed: 11/03/2020    Page: 19 of 32



decompression of the S1 nerve roots with foraminotomies, L4 TLIF with reduction

of listhesis, and the pedicle screws fixation at L4, L5, and S1 extension; and (4) her

wound from surgery had not healed properly and eventually became infected,

requiring a second surgery.

      On March 31, 2017, the district court affirmed the denial of Phillips’s

application for DIB.     The district court determined that substantial evidence

supported the ALJ’s finding that Phillips’s subjective testimony was not credible,

explaining that the ALJ had accurately summarized Phillips’s testimony and that

Phillips’s statements discussing the intensity, persistence, and limiting effects of her

pain were inconsistent with the submitted functional reports and medical records.

The district court also determined that substantial evidence supported the ALJ’s

findings that Phillips retained the RFC to perform light work and that she could

perform her past work. The court noted that the ALJ discussed in detail all the record

evidence and considered all the relevant evidence in making the RFC determination.

The court also determined that remand pursuant to Social Security Ruling 16-3p was

not warranted.

      Additionally, the district court found that the Appeals Council did not err in

declining to consider the additional evidence Phillips submitted. The district court

explained that the Appeals Council “must review evidence that is new, material, and

chronologically relevant” and found that the submitted records postdating the ALJ’s


                                          19
         USCA11 Case: 20-10075       Date Filed: 11/03/2020   Page: 20 of 32



decision constituted “new evidence.” However, the district court determined that

the evidence was not “chronologically relevant,” i.e., not relating “to the period on

or before . . . the ALJ’s decision.” While recognizing “[a] medical evaluation

conducted after the ALJ’s decision may be chronologically relevant if it pertains to

conditions that pre-existed the ALJ’s opinion,” the district court explained that

Phillips’s new evidence did not “demonstrate that physicians relied on reports that

[she] experienced pain during the relevant time period or that the physicians

reviewed treatment records from before the ALJ’s decision that speak to [her]

physical or mental health conditions.” The district court also pointed to records from

Dr. Ryan that “Phillips’s symptoms associated with her knee pain had ‘worsened

dramatically’ by July 2014,” indicating that her condition declined following the

ALJ’s decision. The district court therefore found that the Appeals Council was not

required to consider the evidence because it was not chronologically relevant.

      The district court further concluded that, even if the evidence was

chronologically relevant, it was not “material.” On this point, the district court

determined that the reports from Dr. Khusro, Dr. Ryan, and Dr. White did not

support Phillips’s testimony about the severity of her symptoms. As to Dr. Khusro’s

report, the district court noted that Dr. Khusro did not make detailed examination

findings nor recommend any work-related limitations to Phillips. As to Dr. Ryan’s

reports, the court noted that the reports did not suggest “Phillips’s knee pain was


                                         20
         USCA11 Case: 20-10075        Date Filed: 11/03/2020    Page: 21 of 32



debilitating during her alleged disability period,” but rather, that her lateral meniscus

tear occurred after the ALJ’s decision. The district court also noted that Dr. Ryan’s

reports did not mention other symptoms or complaints. Regarding Dr. White’s

reports, the district court explained that his reports did not provide evidence that

would change the ALJ’s decision. As such, the district court concluded that the

“medical record as a whole demonstrates that . . . Phillips has suffered from back

and knee pain, but the pain was not significant enough to warrant restrictions on

[her] activities while she received treatment” and that the Appeals Council did not

err in failing to review the new evidence.

      Finally, the district court declined to remand under “sentence six” of § 405(g)

based on medical records concerning Phillips’s August 2016 back surgery. The

district court reasoned that while the records were new and Phillips had shown good

cause for not submitting them at the administrative level because they were not

available before the conclusion of the administrative proceedings, the evidence was

not material. The court explained that the records demonstrated that Phillips had

back surgery that required additional treatment to heal but did not contain any new

or additional restrictions associated with her back pain during the relevant time

period. Accordingly, the district court affirmed the Appeals Council’s decision and

entered final judgment.




                                           21
          USCA11 Case: 20-10075      Date Filed: 11/03/2020    Page: 22 of 32



      On April 26, 2017, Phillips filed a motion to alter or amend the judgment,

stating that a fully favorable decision issued by the Social Security Administration

(“SSA”) on April 14, 2017, found her disabled since May 31, 2014. Phillips claimed

that this subsequent favorable decision was new evidence that was previously

unavailable and asserted that the decision, combined with the other new evidence

she had presented to the Appeals Council, required remand. Then, on April 28, 2017,

Phillips filed a second motion to remand pursuant to “sentence six.” On November

8, 2019, the district court denied Phillips’s motions, reasoning that a subsequent

favorable decision was not new evidence for purposes of § 405(g). This appeal

ensued.

II.   STANDARDS OF REVIEW

      Several standards of review govern this appeal.               We review the

Commissioner’s decision to deny benefits “with deference to the factual findings

and close scrutiny of the legal conclusions.” Ingram v. Comm’r of Soc. Sec. Admin.,

496 F.3d 1253, 1260 (11th Cir. 2007) (quoting Cornelius v. Sullivan, 936 F.2d 1143,

1145 (11th Cir. 1991)). “The Commissioner’s factual findings are conclusive if

supported by ‘substantial evidence,’” id. (quoting 42 U.S.C. § 405(g)), i.e., “relevant

evidence . . . a reasonable person would accept as adequate to support a conclusion,”

id. (quoting Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983)). “We do

not reweigh the evidence or substitute our judgment for that of the [Commissioner];


                                          22
         USCA11 Case: 20-10075       Date Filed: 11/03/2020   Page: 23 of 32



instead, we review the entire record to determine ‘if the decision reached is

reasonable and supported by substantial evidence.’” Cornelius, 936 F.2d at 1145

(quoting Bloodsworth, 703 F.2d at 1239); accord Ingram, 496 F.3d at 1260. The

Commissioner’s legal conclusions are reviewed de novo. Ingram, 496 F.3d at 1260.

       Additionally, a claimant may present new evidence at each stage of the

administrative process, and “[w]hen the Appeals Council refuses to consider new

evidence submitted to it and denies review, that decision is . . . subject to judicial

review.” Washington, 806 F.3d at 1320 (quoting Keeton v. Dep’t of Health & Hum.

Servs., 21 F.3d 1064, 1066 (11th Cir. 1994)). The submitted evidence must be “new,

material, and chronologically relevant,” and whether such evidence meets that

standard “is a question of law subject to our de novo review.” Id. (quoting Threet v.

Barnhart, 353 F.3d 1185, 1191 (10th Cir. 2003)). “[W]hen the Appeals Council

erroneously refuses to consider evidence, it commits legal error and remand is

appropriate.” Id.

       Furthermore, we review the denial of a motion to alter or amend a judgment

for abuse of discretion. Arthur v. King, 500 F.3d 1335, 1343 (11th Cir. 2007).

Finally, we review de novo a district court’s decision not to remand a claimant’s

claim to the SSA pursuant to sentence six of § 405(g). See Ingram, 496 F.3d at 1260.

III.   ANALYSIS




                                         23
         USCA11 Case: 20-10075       Date Filed: 11/03/2020   Page: 24 of 32



      On appeal, Phillips argues that the Appeals Council failed to determine

whether the new evidence she submitted to it was chronologically relevant, as the

Appeals Council did not have the benefit of our decision in Washington v. Social

Security Administration, and that the case should be remanded to the Appeals

Council with appropriate instructions. Phillips further argues that the ALJ’s decision

was not supported by substantial evidence once considered with the new evidence

submitted to the Appeals Council. Finally, Phillips argues that the district court

erred in denying her Rule 59(e) motion to alter or amend judgment and not

remanding the case pursuant to sentence six of 42 U.S.C. § 405(g) in light of new

evidence and a subsequent favorable decision from the SSA finding Phillips disabled

since May 31, 2014. We address these arguments in turn.

      A. Whether the Appeals Council erred in not considering Phillips’s
         submitted evidence.

      Phillips first contends that the Appeals Council did not determine whether her

submitted evidence was chronologically relevant and that, as such, the case should

be remanded to the Appeals Council to make that determination. This argument is

without merit.

      “An individual claiming Social Security disability benefits must prove that

she is disabled.” Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005). For a

DIB claim, “a claimant is eligible for benefits where she demonstrates disability on

or before the last date for which she w[as] insured.” Id. A claimant seeking DIB
                                         24
         USCA11 Case: 20-10075       Date Filed: 11/03/2020   Page: 25 of 32



may submit new evidence at each stage of the administrative process, and the

Appeals Council must review evidence that is “new, material, and chronologically

relevant.” Washington, 806 F.3d at 1320 (quoting Ingram, 496 F.3d at 1261).

“Evidence is material if a reasonable possibility exists that the evidence would

change the administrative result.” Hargress v. Soc. Sec. Admin., Comm’r, 883 F.3d

1302, 1309 (11th Cir. 2018). “New evidence is chronologically relevant if it ‘relates

to the period on or before the date of the [ALJ’s] hearing decision.’” Id. (quoting 20

C.F.R. §§ 404.970(b), 416.1470(b) (2016)).

      Our decision in Washington illustrates this rule. In Washington, a claimant

applied for benefits with the SSA, asserting that he was unable to work because he

suffered from several mental health conditions as well as asthma. 806 F.3d at 1318.

The SSA denied his application for benefits, and an ALJ subsequently determined

that the claimant was not disabled within the meaning of the Social Security Act. Id.

The claimant requested review by the Appeals Council and submitted additional

evidence to support his claim, including opinions from a licensed psychologist

regarding the claimant’s mental conditions.       Id. at 1319.   The psychologist’s

opinions, however, postdated the ALJ’s decision, and the Appeals Council refused

to consider the opinion because it “concerned a later time period and [was]

immaterial to whether [the claimant] was disabled on or before the date of the ALJ’s




                                         25
        USCA11 Case: 20-10075       Date Filed: 11/03/2020   Page: 26 of 32



decision.” Id. at 1320. The district court affirmed the Appeals Council’s decision.

Id.

      On appeal, this Court determined, as a matter of first impression, that

“whether evidence meets the new, material, and chronologically relevant standard

‘is a question of law subject to our de novo review.’” Id. at 1321 (quoting Threet,

353 F.3d at 1191). This Court then analyzed whether the psychologist’s opinions

satisfied the new, material, and chronologically relevant standard. Id. at 1321–23.

This Court found that the psychologist’s opinions were “material because, if

accepted, ‘there [was] a reasonable possibility’ that they ‘would change the

administrative result.’” Id. at 1321 (quoting Hyde v. Brown, 823 F.2d 456, 459 (11th

Cir. 1987)). This Court also found that the opinions were chronologically relevant,

even though the psychologist had examined the claimant several months after the

ALJ’s decision, because the psychologist based his opinions on the claimant’s

reports and mental health treatment records indicating he experienced hallucinations

throughout his life, including during the relevant time period prior to the ALJ’s

decision. Id. at 1322. Additionally, this Court determined that the psychologist’s

opinions about the claimant’s cognitive defects related back to the relevant period.

Id. Therefore, the opinions were “new, material, and chronologically relevant

evidence,” and the Appeals Council was required to consider them. Id. at 1323.




                                        26
         USCA11 Case: 20-10075         Date Filed: 11/03/2020     Page: 27 of 32



Accordingly, this Court reversed and remanded to the district court with instructions

to remand the case to the Commissioner for consideration of that evidence. Id.

       Relying on Washington, Phillips contends that the Appeals Council failed to

determine whether her new submitted evidence was chronologically relevant and

that her case should be remanded to the Appeals Council. This argument, however,

is refuted by the record. In its decision, the Appeals Council stated that it looked at

the evidence postdating the ALJ’s decision and that the evidence was “new

information . . . about a later time” and, “[t]herefore, . . . [did] not affect the decision

about whether [Phillips] was disabled beginning on or before May 30, 2014.” Thus,

the Appeals Council declined to consider the new evidence because it was not

chronologically relevant. As we have previously stated, “[t]he Appeals Council was

not required to give a more detailed explanation or to address each piece of new

evidence individually.” Hargress, 883 F.3d at 1309.

       Moreover, we agree that the submitted evidence was not chronologically

relevant. The records postdating the ALJ’s decision consist of reports from Dr.

White, Dr. Ryan, and Dr. Khusro. As to Dr. Khusro’s August 12, 2014, progress

notes, there is no indication that Dr. Khusro considered Phillips’s past medical

records or that the information in the record relates to the period at issue. Thus, Dr.

Khusro’s progress notes are not chronologically relevant. Similarly, there is no

indication in any of Dr. Ryan’s reports that he considered Phillips’s past medical


                                            27
         USCA11 Case: 20-10075       Date Filed: 11/03/2020     Page: 28 of 32



records or that the information in those reports relates to the period at issue. While

Dr. Ryan’s June 30, 2014, report shows that Phillips reported her left knee pain’s

onset “was month(s) ago,” Dr. Ryan reported that Phillips’s symptoms had

“worsened dramatically.” The records from Phillips’s subsequent visits with Dr.

Ryan likewise demonstrate that Phillips’s left knee pain progressively worsened.

The reports from Dr. Ryan are therefore not chronologically relevant.              Cf.

Washington, 806 F.3d at 1322 (noting that, in finding records to be chronologically

relevant, there was “no assertion or evidence . . . that Mr. Washington’s cognitive

skills declined in the period following the ALJ’s decision”).

      Regarding the reports from Dr. White, Phillips reported that she was “having

more pain in her back” and had “developed some neck pain.” Although Dr. White

had previously treated Phillips during the relevant time period, there is no indication

in the reports postdating the ALJ’s decision that he based his opinions on his

previous examinations of Phillips. Rather, Dr. White ordered new cervical and

lumbar MRIs and x-rays, which he later examined in making his opinions. However,

even assuming these records were chronologically relevant, remand is not required,

as the records are not material. For evidence to be material, there must be “a

reasonable possibility . . . that the evidence would change the administrative result.”

Hargress, 883 F.3d at 1309. Here, Dr. White’s reports postdating the ALJ’s decision

are not material, as there is no reasonable possibility that consideration of those


                                          28
         USCA11 Case: 20-10075       Date Filed: 11/03/2020    Page: 29 of 32



reports would change the result of the proceedings. Indeed, Dr. White examined the

MRIs and x-rays taken and found that the cervical spine x-ray and MRI and the

lumbar spine x-ray were “[e]ssentially normal postoperative” and that the lumbar

spine MRI showed a “[p]osterior bulge at L4” that was not “surgical” but otherwise

was “normal postoperative.” And notably, Phillips does not argue that any of her

new submitted evidence is in fact “material.” Accordingly, the Appeals Council did

not err in declining to review the evidence postdating the ALJ’s decision.

      B. Whether the ALJ’s decision was supported by substantial evidence
         when the evidence submitted to the Appeals Council is considered.

      Next, Phillips argues that “[t]he ALJ’s decision was not based on substantial

evidence when the evidence submitted to the Appeals Council was considered.”

However, beyond this statement of the issue, Phillips does not make any argument

explaining why the ALJ’s determinations were not supported by substantial

evidence. Instead, Phillips merely summarizes the evidence she submitted to the

Appeals Council. “We have long held that an appellant abandons a claim when [she]

either makes only passing references to it or raises it in a perfunctory manner without

supporting arguments and authority.” Sapuppo v. Allstate Floridian Ins. Co., 739

F.3d 678, 681 (11th Cir. 2014); accord Singh v. U.S. Att’y Gen., 561 F.3d 1275, 1278

(11th Cir. 2009) (“As an initial matter, an appellant’s brief must include an argument

containing ‘appellant’s contentions and the reasons for them, with citations to the

authorities and parts of the record on which the appellant relies.’          Thus, an
                                          29
         USCA11 Case: 20-10075       Date Filed: 11/03/2020    Page: 30 of 32



appellant’s simply stating that an issue exists, without further argument or

discussion, constitutes abandonment of that issue and precludes our considering the

issue on appeal.” (citation omitted) (quoting Fed. R. App. P. 28(a)(9)(A)). Because

Phillips has only raised this argument in a perfunctory manner without supporting

arguments or authority, she has abandoned it.

      Even if Phillips did not abandon this argument, the Appeals Council, as

explained above, was not required to consider the submitted evidence postdating the

ALJ’s decision. We therefore need not address Phillips’s argument that the denial

of DIB was erroneous when the evidence submitted to the Appeals Council is

considered. See Hargress, 883 F.3d at 1310 (“Because the new evidence was not

chronologically relevant, the Appeals Council was not required to consider it.

Accordingly, we do not address Hargress’s argument that the denial of benefits was

erroneous when this new evidence is considered.”).

      C. Whether the district court erred in denying Phillips’s Rule 59 motion
         and not remanding pursuant to sentence six of 42 U.S.C. § 405(g).

      Finally, Phillips argues that the district court erred in denying her Rule 59

motion to amend judgment and not remanding pursuant to sentence six of § 405(g).

We disagree. “The only grounds for granting [a Rule 59] motion are newly-

discovered evidence or manifest errors of law or fact.” Arthur, 500 F.3d at 1343

(alteration in original) (quoting In re Kellogg, 197 F.3d 1116, 1119 (11th Cir. 1999)).

“A Rule 59(e) motion [cannot be used] to relitigate old matters, raise argument or
                                          30
         USCA11 Case: 20-10075        Date Filed: 11/03/2020     Page: 31 of 32



present evidence that could have been raised prior to the entry of judgment.” Id.

(alteration in original) (quoting Michael Linet, Inc. v. Village of Wellington, 408 F.3d

757, 763 (11th Cir. 2005)).

      Under sentence six of § 405(g), a district court may “at any time order

additional evidence to be taken before the Commissioner of Social Security, but only

upon a showing that there is new evidence which is material and that there is good

cause for the failure to incorporate such evidence into the record in a prior

proceeding.” 42 U.S.C. § 405(g). To obtain remand under sentence six, a “claimant

must establish that: (1) there is new, noncumulative evidence; (2) the evidence is

‘material,’ that is, relevant and probative so that there is a reasonable possibility that

it would change the administrative result[;] and (3) there is good cause for the failure

to submit the evidence at the administrative level.” Hunter v. Soc. Sec. Admin.,

Comm’r, 808 F.3d 818, 821 (11th Cir. 2015) (quoting Caulder v. Bowen, 791 F.2d

872, 877 (11th Cir. 1986)); see also Ingram, 496 F.3d at 1267.

      Phillips contends that the district court erred in denying her Rule 59(e) motion

because remand was appropriate based on the evidence she submitted to the Appeals

Council, medical records she submitted to the district court postdating the ALJ’s

decision, and the subsequent favorable decision from the SSA finding Phillips

disabled since May 31, 2014. As to the evidence submitted to the Appeals Council

and the district court postdating the ALJ’s decision, Phillips seeks to relitigate old


                                           31
          USCA11 Case: 20-10075      Date Filed: 11/03/2020   Page: 32 of 32



matters that she previously raised to the district court, which is improper for a Rule

59(e) motion. As discussed above, the Appeals Council was not required to consider

that submitted evidence. Regarding the subsequent favorable decision Phillips

received from the SSA, we have previously held that “a later favorable decision is

not evidence for § 405(g) purposes.” Hunter, 808 F. 3d at 822. Because Phillips’s

subsequent favorable decision does not constitute evidence for purposes of § 405(g),

remand based on that decision is likewise not appropriate under sentence six. We

therefore find that the district court did not err in denying Phillips’s Rule 59(e)

motion.

IV.   CONCLUSION

      For the foregoing reasons, we affirm the district court’s judgment.

      AFFIRMED.




                                         32